J-S01018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: B.G.M., A.E.S., A.B.M.,             :   IN THE SUPERIOR COURT OF
    MINORS                                     :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.J.M., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 1305 MDA 2021

               Appeal from the Order Entered September 7, 2021
      In the Court of Common Pleas of Schuylkill County Orphans’ Court at
                             No(s): A63-023-21,
                           A63-024-21, A63-025-21


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                           FILED: MARCH 11, 2022

        Appellant B.J.M. (Father) appeals from the orders granting the petitions

filed by Appellee the Schuylkill County Children and Youth Services (Agency)

and involuntarily terminating Father’s parental rights to B.G.M. (born April

2009), A.E.S. (born February 2012), and A.B.M. (born April 2009)

(collectively, the children).1 Father’s counsel has filed a petition to withdraw




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 As discussed in more detail below, Father filed corrected notices of appeal
relating to each trial court docket number, and we consolidated those appeals
at the instant Superior Court docket for disposition.
J-S01018-22



and an Anders/Santiago2 brief.             We affirm and grant Father’s counsel’s

petition to withdraw.3

       The trial court summarized the procedural history and its findings of fact

as follows:

       The Agency has a history of working with the family due to issues
       of illegal drug and alcohol use, unstable housing, inadequate
       medical care, and lack of parenting skills. The . . . children were
       initially placed under formal kinship care with their maternal
       grandparents from October 2014, through August 2015. They
       were then returned to [M]other’s care under a protective order.
       The Agency closed the case in March of 2016. Mother and Father
       were married during the time of placement.

       In April 2016, the Agency received a report that there were issues
       about [M]other’s care. She was transporting the children in her
       car with no driver’s license. Mother was also being evicted and
       would be homeless.

       The Agency took emergency custody of the children on May 12,
       2016. [The trial court adjudicated the children dependent on June
       6, 2016.] The children were again placed with their maternal
       grandparents. They have remained together in that home ever
       since.

                                       *       *   *

       The factual findings that follow are based on the credible evidence
       presented at the hearing and the facts of record.

       The Agency developed Family Service Plan (FSP) goals and action
       steps for Father.  They have remained in place since the
       beginning.
____________________________________________


2 Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009); see also In re V.E., 611 A.2d 1267, 1275 (Pa.
Super. 1992) (extending Anders to appeals involving termination of parental
rights).

3 The children’s mother, B.J.S., a/k/a B.J.S.M. (Mother), agreed to the
termination of her parental rights, and she is not a party to this appeal.

                                           -2-
J-S01018-22


     The first goal was to assess and achieve recovery from drug and
     alcohol abuse by completing an evaluation; participating in
     recommended treatments; complying with random drug screens;
     and eliminating co-dependent relationships.         This goal was
     established due to Father’s self-reporting that he had been a drug
     addict for twenty years. Police reports from 2018, also indicated
     concerns of illegal drug use. Father admitted to having a long-
     time addiction but he blamed the Agency for his drug use. He
     claimed the Agency’s involvement in his life caused him to be
     depressed and turn to illegal drugs.

     Father completed an evaluation with the “A Better Today” program
     in August of 2019. It was recommended that he continue with
     counselling and attend groups. Father engaged in some services
     within that program but never successfully completed it. He re-
     engaged in the program in March 2020, but did not follow through
     with the recommendations.

     Father claimed he completed two rehabilitation programs and was
     “clean” for over a year, but the Agency never received information
     about those programs nor proof of successful completion. He
     recently enrolled in a drug and alcohol program offered in prison.

     Father had seven drug screens since May 12, 2016. He had three
     screens in 2016, two in 2017, and one in 2018. All of the drug
     screens were negative. He had no screens in 2019, and one in
     2020, which was negative.

     Father was encouraged to end his relationship with the children’s
     mother. It was a concern to the Agency because it was an “on
     again, off again” relationship. Also, of concern was the history of
     domestic violence between the couple. Mother would do well
     when Father was incarcerated but his release and re-entry into
     the family would cause a negative effect on her progress.

     The second FSP goal was to address mental health issues. The
     Agency established this goal and action steps for Father due to his
     reports of “hearing voices.” The action steps were to attend a
     mental health evaluation; complete recommended treatment; and
     sign releases.

     Father reported that he had attended a mental health evaluation
     with Omni Health. When the Agency checked with Omni Health,
     it had no record of an assessment. Father never provided proof
     of a mental health evaluation or treatment.


                                    -3-
J-S01018-22


     Father signed no releases.

     Father has, not participated in mental health programs in prison.

     The next FSP goal was to participate in Agency services by
     attending scheduled appointments; allowing announced and
     unannounced visits; keeping the Agency informed of addresses
     and phone numbers; signing releases; and keeping the Agency
     informed of all criminal charges and sentencings.

     The Agency recommended participation in a domestic
     violence/batterer’s program due to reports by the children and
     their mother of incidents of violence involving Father. The children
     reported that they were afraid of Father and that they had
     witnessed acts of violence against Mother. He pointed a knife at
     her which resulted in criminal charges in 2016. In 2017, Father
     beat, punched, and slapped Mother, locked her in a room, and
     whipped her with an extension cord. Mother obtained a temporary
     [protection from abuse order (PFA)] but did not attend the final
     hearing for a permanent one. An additional incident, in 2017,
     occurred at the Pottsville Motor Inn resulting in charges against
     Father for strangling mother until she lost consciousness. She
     eventually dropped the charges against him. In 2018, he was
     arrested after pushing [M]other to the ground and choking her.
     He had claimed she was responsible for his hearing “voices.” She
     also dropped these charges. In November 2018, Father took
     [M]other to the woods and assaulted her with a tree branch. He
     was charged with kidnapping and other charges, but Mother failed
     to pursue these charges.

     Specifically, to achieve the domestic violence portion of this goal,
     the Agency required that Father eliminate domestic violence
     thoughts, actions, and behaviors; practice learned anger
     management skills; practice positive coping skills; participate in a
     batterer[’]s program; learn to value women; learn that controlling
     someone is not love; address domestic violence including
     dependency in relationships; and realize that violence is
     detrimental to the safety of children.

     The Agency made three referrals to Clinical Outcomes Group but
     Father never attended one in-person meeting. The Agency also
     made a referral to Family Services Group and offered to pay for
     the program and provide transportation to the meetings. Father
     only completed the intake and failed to follow through with
     counselling or treatment.


                                    -4-
J-S01018-22


     Father alleged that he completed a batterer[’]s program online
     but when the Agency tried to confirm that information; it could
     not. Father was ordered, in May 2020, to attend an “in-person”
     batterer[’]s group but he never completed an in-person program.

     The . . . children participated in counseling to address their
     reactions to the domestic violence issues and their fear of Father.
     They have successfully completed their counselling. Father was
     to participate in that counselling with [the] children, but he failed
     to do so.

     Father disputed that there was a domestic violence issue. He
     argued that even if there was an issue it had nothing to do with
     being a father to [the] children. He claimed he never hit [the]
     children and that they did not witness any acts of violence.
     Father’s testimony in this regard was not credible.

     The Agency also recommended attending appointments with the
     Family Services Unit (FSU). Father signed a release for that
     information but his cooperation with FSU was minimal.

     Father never cooperated with announced or unannounced home
     visits. He failed to respond to cards left at the home or letters
     from the Agency to schedule visits.

     Father had six addresses since the children’s placement in May
     2016. He has had numerous periods of incarceration. Every now
     and then, Father would update the Agency about his address when
     he came to the office. However, most often, the Agency had to
     “track” him down.

     Father failed to inform the Agency of any of his criminal
     convictions, periods of incarceration, or length of sentences. He
     has been incarcerated in local and state prisons for over 20
     year[s]. Father has been incarcerated for the majority of the
     children’s lives. He was not incarcerated from October 2019
     through August 2020.        He is presently incarcerated [for a
     probation violation] with a minimum release date of this month
     and a maximum release date of August 2022. Father is unaware
     of an actual release date. He is also facing new charges of
     possession of drug paraphernalia, possession of firearms, and
     receiving stolen property.

     The next goal was to maintain a relationship with the children by
     attending all scheduled visits; reporting any problems during
     visits; maintaining regular contact through phone calls and

                                     -5-
J-S01018-22


     letters; requesting visits when incarcerated; and engaging in
     counselling and treatment prior to scheduling visits. The Agency
     developed this goal and action steps due to Father’s history of
     domestic violence, his periods of incarceration, his estrangement
     from the children, and a need to maintain a relationship with the
     children.

     Father attended almost all scheduled supervised visits in 2010 and
     2017. His last visit was June 12, 2017.

     In May 2018, it was court-ordered that he participate in the
     children’s counselling sessions as well as in his own sessions
     before visits would resume. He requested visits after May 2018,
     but he had not attended counselling as ordered, and thus, no visits
     could be scheduled. In 2018, there were no visits.

     He requested no visits while he was incarcerated.

     In September 2019, during a court hearing, he expressed an
     interest in completing his FP goals and being reunited with [the]
     children. He was told that he needed to complete the counselling
     requirement before visits could be scheduled. He failed to
     complete the requirement so visits were never resumed.

     Father sent no letters or cards. He made no phone calls when he
     was incarcerated nor out of prison. Father alleged that he sent
     [M]other at least two letters a week for each child and that she
     was keeping all of them in a box. However, Father also claimed
     that he was never told that he could write letters to the children.
     He excused his failure to make phone calls by claiming he was told
     not to call the maternal grandparents. Father claimed he did not
     ask about the children when he spoke to [M]other because he was
     told that she would lose her visits if he did.

     The next goal was to obtain and complete job training and
     employment. Father was to attend job interviews; complete job
     applications; request transportation from the Agency when
     necessary; provide pay stubs and proof of employment and
     maintain employment for at least six months.

     Father provided a letter from a temporary agency that showed
     that he was involved in their services. He reported that he was
     working for “Harry’s-U-Pull-It” but, when the Agency called to
     verify his employment, it was told that they were not aware of
     Father’s employment. He claimed to work full-time at that job
     and that he had provided pay stubs to the Agency, as well as other

                                    -6-
J-S01018-22


       proof of employment documents.            The Agency received no
       paystubs.

       [Father] never requested transportation to a job or for an
       interview. He alleged that he walked a couple of miles to Harry’s
       every day.       Father never requested assistance with job
       applications or interviews.

       The next FSP goal was to meet the children’s basic needs by
       obtaining and maintaining suitable housing; providing a valid
       lease, and making a budget plan to keep all the bills paid up-to-
       date.

       The Agency was never able to inspect any residence so it was
       uncertain if any of Father’s homes were suitable. He never
       provided a signed lease for any of his numerous residences.

       Father asserted that the Agency was at his house only one time
       because it would come when he was working full-time and not
       available. He claimed that he had rented a five bedroom fully
       furnished home that was appropriate for [the] children. There
       was no evidence to support that claim.

       Father never met with the Agency or its providers to establish a
       budget and never presented one. He failed to establish that he
       could meet the basic needs of [the] children.

       Father was never ordered to pay child support because he had no
       ability to pay. He gave no gifts, birthday presents, or holiday
       items.

Trial Ct. Op. & Order, 9/7/21, at 2-9.

       On March 5, 2021, the Agency filed the petitions to terminate Father’s

parental rights to the children pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5),

(8), and (b). The trial court appointed Father counsel and held a hearing on

August 11, 2021.4         Carrie Schlegel, the Agency caseworker, testified in

____________________________________________


4 Thomas J. Campion, Jr. Esq., was the guardian ad litem (GAL) for the
children during the dependency proceedings. The GAL also appeared at the
(Footnote Continued Next Page)


                                           -7-
J-S01018-22



support of the Agency’s petition. Father participated by video from the State

Correctional Institution (SCI) at Camp Hill, and he testified on his own behalf.

       On September 7, 2021, the trial court entered the opinions and orders

involuntarily terminating Father’s parental rights to the children. On October

6, 2021, Father, through his counsel, file a single notice of appeal, which the

clerk of the court filed at A63-023-21, as well as a Pa.R.A.P. 1925(a)(1)(ii),

(b) statement. The clerk of the court apparently placed copies of the notice

of appeal in the records at A63-024-21, and A63-025-21.           In light of our

Supreme Court’s decision in Commonwealth v. Young, 265 A.3d 462, 477-

78 (Pa. 2021), this Court directed counsel to filed corrected notices of appeal,

which have been transmitted to this Court as a supplemental record.5
____________________________________________


termination hearing as GAL and as legal counsel for B.G.M. and A.B.M. The
trial court separately appointed James G. Conville, Esq. as legal counsel for
A.E.S. based on the GAL’s recommendation. See N.T., 8/11/21, at 4. See
also Order, A63-024-21, 4/30/21. We note that the trial court did not enter
separate orders naming the GAL as B.G.M. and A.B.M.’s legal counsel before
the hearing on the termination of Father’s parental rights. Cf. In re Adoption
of K.M.G., 240 A.3d 1218, 1236 (Pa. 2020). However, at the August 11,
2021 hearing, the GAL asserted that he was able to serve as legal counsel for
B.G.M. and A.B.M., and that their preferred outcome was termination. N.T.,
8/11/21, at 3-4. Significantly, the trial court concluded that there was no
conflict in the GAL’s representation of B.G.M. and A.B.M.’s legal and best
interests. See Trial Ct. Op. & Order, 9/7/21, at 1 n.2. Accordingly, we
conclude the trial court considered the children’s right to counsel pursuant 23
Pa.C.S. § 2313(a). See K.M.G., 240 A.3d at 1236; accord In re L.B.M., 161
A.3d 172 (Pa. 2017).

5 In order to efficiently facilitate the disposition of this Children’s Fast Track
matter, we hereby deem Father’s separate, corrected notices of appeal at each
trial court docket as timely filed nunc pro tunc on February 11, 2022, and we
sua sponte consolidate the appeals at the instant Superior Court docket
number, 1305 MDA 2021.

                                           -8-
J-S01018-22



      As noted above, Father’s counsel has filed a petition to withdraw and an

Anders/Santiago brief that identifies the following issue: “Was the evidence

sufficient to establish a ground to terminate [Father’s] parental rights and to

establish that termination is in the best interest of the children?”

Anders/Santiago Brief at 3.

      When faced with an Anders/Santiago brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw. See In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014). As

this Court has stated:

      To withdraw pursuant to Anders, counsel must:

         1) petition the court for leave to withdraw stating that, after
         making a conscientious examination of the record, counsel
         has determined that the appeal would be frivolous; 2)
         furnish a copy of the [Anders] brief to the [appellant]; and
         3) advise the [appellant] that he or she has the right to
         retain private counsel or raise additional arguments that the
         [appellant] deems worthy of the court’s attention.

      With respect to the third requirement of Anders, that counsel
      inform the appellant of his or her rights in light of counsel’s
      withdrawal, this Court has held that counsel must “attach to their
      petition to withdraw a copy of the letter sent to their client
      advising him or her of their rights.”

In re J.D.H., 171 A.3d 903, 907 (Pa. Super. 2017) (citations omitted).

Additionally, counsel must file a brief that meets the following requirements

established by the Pennsylvania Supreme Court in Santiago:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

                                      -9-
J-S01018-22


      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

In re Adoption of M.C.F., 230 A.3d 1217, 1219 (Pa. Super. 2020) (citation

omitted).

      “After an appellate court receives an Anders brief and is satisfied that

counsel has complied with the aforementioned requirements, the Court then

must undertake an independent examination of the record to determine

whether the appeal is wholly frivolous.” In re S.M.B., 856 A.2d 1235, 1237

(Pa. Super. 2004) (citation omitted). Our independent review is not limited

to the issue discussed by counsel, but extends to “additional, non-frivolous

issues” that may have been overlooked by counsel. J.D.H., 171 A.3d at 908

(citation omitted). An appeal is frivolous when it lacks any basis in law or

fact. See M.C.F., 230 A.3d at 1220; accord Santiago, 978 A.2d at 355.

      Instantly, Father’s counsel has filed a petition to withdraw that states

that he (1) conscientiously reviewed the record and determined that the

appeal is frivolous, (2) served Father with a copies of his petition to withdraw,

and the Anders/Santiago brief, and (3) served a letter advising Father of his

rights to proceed pro se or raise any additional points that Father deemed

worthy of consideration.    Additionally, counsel attached to his petition to

withdraw a copy of his letter that informs Father that he has the right to retain

new counsel or proceed pro se.



                                     - 10 -
J-S01018-22



       Additionally, a review of Father’s Anders/Santiago brief reveals that

Father’s counsel provides a summary of the essential facts and procedural

history of the case. Counsel also sets forth his conclusion and reasons for

concluding that Father’s appeals are frivolous.

       For these reasons, we conclude that Father’s counsel has substantially

complied with the technical requirements set forth above,6 and we proceed to

an independent review of counsel’s assessment that the appeals are frivolous

because there was sufficient evidence to terminate Father’s parental rights.7

See S.M.B., 856 A.2d at 1237-38.

                       Order Terminating Parental Rights

       We begin by stating our standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.
____________________________________________


6 Father’s counsel did not refer to specific portions of the record that he
believes arguably support these appeals. However, we do not find this
omission to be a substantial defect in the Anders/Santiago brief.

7 Father has not filed a brief in response to his counsel’s petition to withdraw
and Anders/Santiago brief. We add that the Agency did not file an appellee’s
brief, although the GAL filed a brief in support of terminating Father’s parental
rights.

                                          - 11 -
J-S01018-22



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted). “[T]he trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”    In re Q.R.D., 214 A.3d 233, 239 (Pa.

Super. 2019) (citation omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We note

that we need only agree with the trial court as to any one subsection of Section

2511(a), as well as Section 2511(b), to affirm an order terminating parental

rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                             Section 2511(a)(8)

      We first address the involuntary termination of Father’s parental rights

under Section 2511(a)(8) because it is dispositive. See B.L.W., 843 A.2d at

384. Section 2511(a)(8) provides as follows:




                                      - 12 -
J-S01018-22


      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                  *     *      *

         (8) The child has been removed from the care of the parent by
         the court or under a voluntary agreement with an agency, 12
         months or more have elapsed from the date of removal or
         placement, the conditions which led to the removal or
         placement of the child continue to exist and termination of
         parental rights would best serve the needs and welfare of the
         child.

23 Pa.C.S. § 2511(a)(8).

      Section 2511(a)(8) sets a twelve-month timeframe for a parent to

remedy the conditions that led to a child’s removal by the court. In re A.R.,

837 A.2d 560, 564 (Pa. Super. 2003). Once the twelve-month timeframe has

been established, the trial court must determine whether the conditions that

led to a child’s removal continue to exist, despite the reasonable efforts of the

child welfare agency. Id. The “relevant inquiry in this regard is whether the

conditions that led to removal have been remedied and thus whether

reunification of parent and child is imminent at the time of the hearing.” In

re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).          Termination under Section

2511(a)(8) does not require the trial court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of the agency’s services. See In re Adoption

of M.E.P., 825 A.2d 1266, 1276 (Pa. Super. 2003).

      Section 2511(a)(8) also requires a court to assess the needs and welfare

of a child. The needs and welfare analysis “under Section 2511(a)(8) accounts


                                      - 13 -
J-S01018-22



for the needs of the child in addition to the behavior of the parent” and must

be addressed separately before considering the best interests of a child. See

In re C.L.G., 956 A.2d 999, 1008-09 (Pa. Super. 2008) (en banc). It is well

settled that “[a] child’s life simply cannot be put on hold in the hope that the

parent will summon the ability to handle the responsibilities of parenting.”

M.E.P., 825 A.2d at 1276 (citation omitted).

      Instantly, our review of the record confirms that the Agency presented

clear and convincing evidence that the termination of Father’s parental rights

was appropriate pursuant to Section 2511(a)(8). First, the children have been

removed from Father’s care since 2016, nearly five years before the Agency

filed the petition to terminate his parental rights.    Therefore, there is no

dispute that the Agency satisfied Section 2511(a)(8)’s twelve-month time

requirement. See A.R., 837 A.2d at 564.

      Second, the Agency presented ample testimony that Father failed to

progress, let alone meet, his FSP goals. Specifically, Ms. Schlegel, the Agency

caseworker, testified that Father either failed to complete or that she was

unable to confirm Father’s reports that he was engaged in services. See N.T.,

8/11/21, at 12, 15-20, 22-25, 27-30, 32-37. Therefore, the record contains

competent evidence supporting the trial court’s findings of fact. Further, we

conclude that the trial court properly determined there was no prospect of

imminent reunification based on the uncertainty “when, or if, Father would

ever be able to parent [the] children or take on the responsibilities of a

parent.” See Trial Ct. Op. & Order, 9/7/21, at 16. For these reasons, we

                                     - 14 -
J-S01018-22



discern no basis in the law or record evidence to disturb the trial court’s

determination that the conditions which led to the removal of the children

continued to exist.8 See I.J., 972 A.2d at 11.

       Third, the record contains overwhelming evidence supporting the trial

court’s finding that the children “have waited long enough for . . . Father to

get his act together.” See Trial Ct. Op. & Order, 9/7/21, at 16. As stated

above, the children have been removed from Father’s care since 2016, and

Father failed to make any significant progress to remedy the conditions

leading to their placement. Attorney Campion, the GAL and counsel for B.G.M.

and A.B.M., and Attorney Conville, counsel for A.E.S., reported that the

children favored adoption and the recommendations of the Agency.

Furthermore, Ms. Schlegel testified that the children were thriving in their pre-

adoptive kinship care home and that the children expressed fear of Father.

See N.T., 8/11/21, at 30, 37.

       For these reasons, we conclude that the trial court properly found that

the termination of Father’s parental rights best served the needs and welfare
____________________________________________


8 We acknowledge Father testified on his own behalf concerning progress in
the year before the hearing and obstacles to his progress, including the
COVID-19 pandemic. However, Section 2511(a)(8) required the trial court to
consider whether the conditions that necessitated the children’s removal
continued to exist, and not Father’s progress, willingness, or ability to remedy
the conditions, or the availability or efficacy of the Agency’s services. See
M.E.P., 825 A.2d at 1276. In any event, the record supports the trial court’s
findings that Father’s testimony was not credible and that “[i]nstead of
cooperating with the Agency, Father has consistently placed excuses and
barriers to acting in a manner that would result in reunification with [the]
children.” See Trial Ct. Op. & Order, 9/7/21 at 16.


                                          - 15 -
J-S01018-22



of the children pursuant to Section 2511(a)(8).        Accordingly, our review

confirms that appeals challenging the trial court’s ruling under Section

2511(a)(8)9 lack any basis in the facts or law and would, therefore, be

frivolous.

                                   Section 2511(b)

       We next review the trial court’s conclusion that involuntarily terminating

Father’s parental rights best serves Child’s developmental, emotional, and

physical needs and welfare pursuant to Section 2511(b), which states:

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(b). We have explained:

       While a parent’s emotional bond with his or her child is a major
       aspect of the subsection 2511(b) best-interest analysis, it is
       nonetheless only one of many factors to be considered by the
       court when determining what is in the best interest of the child.

       [I]n addition to a bond examination, the trial court can equally
       emphasize the safety needs of the child, and should also consider
       the intangibles, such as the love, comfort, security, and stability
       the child might have with the foster parent. Additionally, ... the
       trial court should consider the importance of continuity of
____________________________________________


9We reiterate that we need only agree with the trial court as to one subsection
of Section 2511(a). B.L.W., 843 A.2d at 384.

                                          - 16 -
J-S01018-22


     relationships and whether any existing parent-child bond can be
     severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)). “Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” See T.S.M., 71 A.3d at 268. In weighing the bond considerations

pursuant to Section 2511(b), “courts must keep the ticking clock of childhood

ever in mind.” Id. at 269. “Children are young for a scant number of years,

and we have an obligation to see to their healthy development quickly. When

courts fail . . . the result, all too often, is catastrophically maladjusted

children.” Id.

     Instantly, the trial court explained its determinations concerning Section

2511(b) as follows:

     Except for about a year when they were returned to [M]other’s
     care, B.G.M., A.B.M., and A.E.S. have resided together with their
     maternal grandparents since their placement in 2016. [Maternal
     grandparents] are committed to their care. They are devoted to
     meeting their emotional, physical, psychological and financial
     needs.

     The family [at maternal grandparents’ home] has a good
     relationship.  The children are being cared for in a safe
     environment and have a sense of stability and permanency with
     [maternal grandparents]. They are “thriving” in the maternal
     grandparents’ home. They are active in sports, band, and dance.
     The maternal grandparents took them to counselling, and they
     have been successfully discharged. The children do well in school
     and are looking forward to being adopted.           The maternal
     grandparents are very interested in doing just that.



                                   - 17 -
J-S01018-22


      Father has spent about half of the children’s lives in prison due to
      his own choices. He has not seen them since 2017. Father has
      done little to develop a bond with the . . . children. Therefore, the
      court concludes that B.G.M., A.B.M., and A.E.S would not suffer
      harm if . . . Father’s parental rights were terminated.

Trial Ct. Op. & Order, 9/7/21, at 18.

      Our review establishes no basis to disturb the trial court’s findings of

fact and conclusion that termination was in the children’s best interests.

Initially, we note that while the trial court stated that Father spent half of the

children’s life in prison, Ms. Schlegel testified that Father was incarcerated for

approximately a quarter of the older children’s lives, and over a third of the

younger child’s life. See N.T., 8/11/21, at 35. However, Ms. Schlegel testified

that Father was in prison for 913 days since the children came back into

placement in 2016, approximately 1917 days. See id. She continued that

Father was not a consistent parent due to time spent in prison. Id.

      Ms. Schlegel testified that she was not aware of any letters and gift that

Father sent letters or gifts to the children during the children’s most recent

placement, and the trial court credited that testimony, while questioning

Father’s contrary testimony. Id. at 36; Trial Ct. Op. & Order, 9/7/21, at 8.

As the trial court further noted, Ms. Schlegel testified that the children were

thriving in maternal grandparents’ home, completed counseling, engaged in

extracurricular activities, and got “good grades.” See N.T., 8/11/21, at 37;

Trial Ct. Op. & Order, 9/7/21, at 18. Ms. Schlegel testified that while Father

was initially consistent with visitations, he had not visited with the children

since June 2017, because he did not request visits when incarcerated. N.T.,

                                     - 18 -
J-S01018-22



8/11/21, at 33. Further, Ms. Schlegel noted that in May 2018, the trial court

ordered Father to participate in the children’s counseling before visits could

be scheduled, but that Father did not participate in counseling. Id. at 32-33.

Lastly, we note that Father presented no evidence that the children had any

bond to him.

      For these reasons, we conclude that the record supports the trial court’s

findings of fact and conclusions that the termination of Father’s parental rights

would be in the children’s best interests. Moreover, there was no evidence

indicating that severing Father’s relationship with the children would have a

detrimental effect on the children. Accordingly, we agree with the assessment

of Father’s counsel that an appellate challenge to the trial court’s ruling

pursuant to Section 2511(b) was frivolous.

      In sum, we conclude that Father’s counsel properly determined that the

appeals from the trial court’s orders terminating Father’s parental rights to

the children were frivolous.    Further, our independent review reveals no

additional, non-frivolous issues in these appeals. See J.D.H., 171 A.3d at

908. Therefore, we grant counsel’s petition to withdraw and affirm the orders

terminating Father’s parental rights.

      Orders affirmed. Petition to withdraw granted.




                                     - 19 -
J-S01018-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                          - 20 -